Citation Nr: 0827541	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue and pharyngeal wall, claimed as 
throat cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1966 to August 1969.  Vietnam service is 
indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

A motion to advance the veteran's case on the docket was 
granted on August 1, 2008, for good cause shown.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  .

Clarification of issue on appeal

The RO has previously misconstrued the veteran's claim as 
"entitlement to service connection for esophageal cancer, 
claimed as throat cancer."  However, there is no indication 
in the record that the veteran has ever sought service 
connection for esophageal cancer.  Since filing his initial 
claim in April 2006, the veteran has consistently sought 
service connection for "throat cancer."  He submitted a 
statement specifically indicating that "my esophageal cancer 
has been cured since 2004 and my new cancer is not esophageal 
cancer but cancer of the larynx."  
See the April 4, 2007 notice of disagreement.  The veteran's 
private physician M.D. also submitted a statement in June 
2007 which commented on the RO's misconstruction of the 
veteran's claim: "This man's esophageal cancer occurred nine 
years ago.  He has been disease-free for eight years.  He is 
cured of that disease!  The supraglottic carcinoma was a new 
cancer.  That cancer metastasized to the lymph nodes in the 
neck."  Accordingly, the issue currently on appeal is as 
phrased on the title page.




REMAND

The veteran contends that his cancer is due to exposure to 
herbicides while serving in Vietnam.  The veteran' service 
personnel records reflect that he served in the Republic of 
Vietnam, thus herbicide exposure us presumed.  

However, records relevant to his current disability picture 
are incomplete.  Specifically, a review of the claims file 
reveals that the veteran is in receipt of disability benefits 
from the Social Security Administration (SSA).  Records 
associated with his application for these benefits are not in 
the claims file.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Thus, a remand is required in 
order for VA to fulfill its duty to assist by obtaining these 
outstanding, relevant records.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain copies of 
the SSA disability determination 
letter pertinent to the 
veteran's claim for Social 
Security disability benefits, 
along with copies of all medical 
records relied upon in reaching 
that determination.  All efforts 
in this regard should be 
documented in the claims folder.

2.  After undertaking any 
additional development which it 
deems to be necessary, VBA 
should then readjudicate the 
veteran's claim of entitlement 
to service connection for 
squamous cell carcinoma of the 
base of the tongue and 
pharyngeal wall.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran 
and his representative with a 
supplemental statement of the 
case. 

The RO/AMC is advised that this 
appeal has been advanced on the 
Board's docket, and thus, the remand 
should be processed with this in 
mind.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




